Citation Nr: 1728122	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-26 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1983 to November 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1. The RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss in an unappealed August 1989 rating decision.

2. Evidence received since the August 1989 rating decision is not duplicative of evidence previously submitted and considered on the merits, and the evidence, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.

3. Sensorineural hearing loss had its onset in service, and the preponderance of the evidence establishes that the Veteran's diagnosed bilateral sensorineural hearing loss is etiologically related to his active service.


CONCLUSIONS OF LAW

1. The August 1989 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2016). 

2. New and material evidence sufficient to reopen the Veteran's claim for service connection for bilateral hearing loss has been received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3. The criteria for service connection for sensorineural bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As the Board is granting the full benefits sought on appeal, no further discussion of compliance with VA's duties to notify and assist is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

New and Material Evidence

Generally, decisions of the RO or Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In August 1989, the RO denied service connection for bilateral hearing loss due to the absence of a current diagnosis.  The Veteran did not appeal that decision, and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence added to the record since the August 1989 rating decision includes an October 2011 VA audiological examination report diagnosing bilateral sensorineural hearing loss as well as lay statements from the Veteran and others attesting to changes in the Veteran's hearing following separation from service.  This evidence is new, because it was not of record at the time of the August 1989 decision.  The evidence is also material, because it indicates a diagnosis of a current disability and establishes the onset and chronic nature of the Veteran's hearing loss.  The evidence received is presumed credible, is neither cumulative nor redundant of the evidence of record, and raises a reasonable possibility of substantiating the Veteran's claim.  As such, the Veteran's claim must be reopened.

Service Connection For Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The threshold for normal hearing is from 0 to 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has a current disability.  The October 2011 VA examination diagnosed bilateral mild to severe sensorineural hearing loss, which meets the threshold requirements for hearing loss under 38 C.F.R. § 3.385.  Element (1) of Shedden has been met.  Further, the Veteran attributes his current hearing loss to in-service exposure to noise from large-vehicle engines and exhaust.  His DD-214 documents his military occupational specialty was that of a motor transportation operator, and service records show that he drove heavy vehicles.  Thus, the Veteran's reports of in-service noise exposure are credible and sufficient to satisfy element (2) of Shedden.

Turning to Shedden element (3), the record does not reflect treatment for hearing loss or diagnosis of hearing loss for VA purposes in service.  Significantly, however, the Veteran's October 1988 separation examination noted mild hearing loss bilaterally.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels). The Veteran also filed for service connection for bilateral hearing loss in February 1989, within three months of separation.  

These indications of hearing loss are supported by lay statements from the Veteran and others.  The Veteran has stated that he noticed a shift in hearing acuity.  Lay statements from the Veteran's family and friends state that the Veteran had hearing problems following service which were not present before and that his hearing has progressively worsened.  These statements are supported by the results of in-service audiometric testing.

A shift in the Veteran's hearing acuity is documented in his service treatment records.  Specifically, the results of audiometric testing at the Veteran's May 1983 entrance examination are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
15
20
LEFT
5
10
15
15
10

The results of in-service audiometric testing in May 1985 show deteriorating hearing:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
25
LEFT
Null
15
20
15
15
Finally, the Veteran's October 1988 separation examination shows a progression of worsening hearing:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
20
25
LEFT
20
20
25
20
20

The Veteran did not have hearing loss for VA purposes at separation.  Nevertheless, there was a shift in hearing acuity during service that could serve as the basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Taken together with the circumstances of the Veteran's service, notation of hearing loss on the separation examination report, and the aforementioned lay statements, the totality of the evidence supports the finding that the onset of the Veteran's current hearing loss disability occurred during service, and that the symptoms of his hearing loss have progressed to this time.  The Veteran is entitled to service connection for his bilateral hearing loss.  See 38 C.F.R. § 3.303.

The Board has considered the October 2011 VA examiner's opinion that it is less likely as not that the Veteran's hearing loss was caused by or a result of active service.  While the examiner rationalized that the Veteran's hearing was normal at a May 1989 VA examination with no changes from the May 1983 entrance examination, the examiner failed to consider the deterioration of the Veteran's hearing based on the May 1985 and October 1988 audiometric testing.  The opinion is therefore inadequate and outweighed by the other medical and lay evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).







(CONTINUED ON NEXT PAGE)

ORDER

The application to reopen the claim of entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral sensorineural hearing loss is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


